Filed 9/27/13 P. v. Lee CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,
                                                                                             C072013
         v.
                                                                                (Super. Ct. No. CM036038)
JULIAN DEMAR LEE,

                   Defendant and Appellant.


         Appointed counsel for defendant Julian Demar Lee asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) After reviewing the entire record, we affirm the
judgment.
         On February 1, 2012, the 21-year-old defendant had sexual intercourse with the
15-year-old victim in an abandoned house.
         Defendant entered a no contest plea to unlawful sexual intercourse with a minor.
(Pen. Code, § 261.5, subd. (d).) The trial court suspended imposition of sentence and
granted defendant probation for a term of 36 months subject to certain terms and
conditions including 90 days in custody with credit for three days and sex offender
registration. (Pen. Code, § 290.)


                                                             1
       Defendant appeals. He did not obtain a certificate of probable cause. (Pen. Code,
§ 1237.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                       HOCH              , J.



We concur:



         RAYE             , P. J.



       ROBIE             , J.




                                              2